  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
   v.                                            )     CASE NO. 1:01-CR-71
                                                 )
LAMONTRAI THOMAS,                                )
                                                 )
        Defendant.                               )

                                     OPINION AND ORDER

        This matter is before the Court on a Letter [DE 93] requesting early release filed by the

Defendant, LaMontrai Thomas (“Thomas”), on April 24, 2020. The Government responded to

the Letter on June 22, 2020. The Government and the Court both construe the letter as a Request

for Compassionate Relief.

        Also before the Court is a Motion to Withdraw, filed by Michelle F. Kraus on June 8,

2020.

                                            Discussion

        On October 25, 2001, Thomas was charged by way of a two count Indictment with Count

1 – Armed Bank Robbery, in violation of 18 U.S.C. §2113(a) and (d), and Count 2- Brandishing

and Using a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C.

§924(c).

        After pleading guilty on November 29, 2001 without a plea agreement, Thomas was

sentenced on February 25, 2002 to 188 months imprisonment on Count 1 consecutive to 7 years

imprisonment on Count 2 and five years of supervised release. Thomas is currently incarcerated

at the Federal Correctional Institute in Yazoo City, Mississippi (FCI Yazoo City) and has been
  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 2 of 6


since September 9, 2015.

       As noted, on April 24, 2020, Thomas wrote a letter to the Court requesting early release.

In the letter, Thomas is asking this Court to modify the February 25, 2002 sentence imposed on

him and release him to home detention. If released, Thomas says that he has a stable home where

he can live with his wife.

       In support of his release request, Thomas also points to the ongoing COVID-19

pandemic, the risk of death from the virus, and the eight confirmed cases of COVID-19 at FCI

Yazoo City as factors justifying his early release from incarceration.

       On April 27, 2020, this Court ordered the Federal Community Defender’s Office (FCD)

to consider representing Thomas on his request for early release. (DE 96). FCD attorney Michelle

Kraus filed her appearance on April 28, 2020. On June 8, 2020, attorney Michelle Kraus moved

to withdraw from Thomas’ case and asked that this Court rule on Thomas’ pro se motion should

this Court grant her motion to withdraw. Kraus’ motion to withdraw will be granted.

       As the Government notes, although not explicitly stated in Thomas’ letter to this Court,

what his letter is seeking is relief pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) which provides

the following:

       (c) The court may not modify a term of imprisonment once it has been
       imposed except that—

       (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant
                 has fully exhausted [all administrative remedies], may
                 reduce the term of imprisonment (and may impose a term of
                 probation or supervised release with or without conditions
                 that does not exceed the unserved portion of the original


                                                 2
  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 3 of 6


               term of imprisonment), after considering the factors set forth
               in section 3553(a) to the extent they are applicable, if it finds
               that—

                       (i) extraordinary and compelling reasons warrant such
                       reduction; . . .

               and that such a reduction is consistent with the applicable policy
               statement issued by the Sentencing Commission.

For compassionate release motions under 3582(c)(1) the United States Sentencing Guidelines

contain the applicable policy statement, Section 1B1.13,which provides:

       [T]he court may reduce a term of imprisonment . . . if, after considering
       the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
       applicable, the court determines that—(1) (A) extraordinary and
       compelling reasons warrant the reduction; . . . (2) the defendant is not a
       danger to the safety of any other person or to the community . . . ; and
       (3) the reduction is consistent with this policy statement.

       Application Note 1 to the policy statement sets out what may qualify as extraordinary and

compelling reasons. For general sentencing reductions under 3582(c)(2), the United States

Sentencing Guidelines contain the applicable policy statement contained in Section 1B1.10.

       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a

defendant’s motion to reduce his or her term of imprisonment. The Government contends that

before filing that motion the defendant must first request that the BOP file such a motion on his

or her behalf. § 3582(c)(1)(A). The Government further contends that this Court may grant the

defendant’s own motion for a reduction in his sentence only if the motion was filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf” or after 30 days have passed “from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” Id.



                                                  3
  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 4 of 6


       This Court has previously held that § 3582(c)(1)(A)’s exhaustion requirement is not

jurisdictional, see United States v. Hayden, No. 1:07-CR-68-HAB, 2020 WL 2079293, at *1

(N.D. Ind. Apr. 30, 2020), and United States v. Russell, No. 1:14-CR-6-HAB (N..D. Ind. June 4,

2020), relying on the Seventh Circuit’s decision in United States v. Taylor, 778 F.3d 667, 670

(7th Cir. 2015). Thus, in light of those decisions, Thomas’ motion is properly before this Court

regardless of whether he has or has not completed the statutory exhaustion process.1

       This Court may reduce Thomas’ term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary and

compelling reasons warrant such a reduction” and (ii) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). The

Sentencing Commission has also issued a policy statement addressing reduction of sentences

under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may reduce

the term of imprisonment after considering the § 3553(a) factors if the Court finds that (i)

“extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(iii) “the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.



       1
          The Court notes that the Government has specifically stated in its brief before this Court
that it preserves it objection to the Court’s conclusion that exhaustion is not jurisdictional.

                                                  4
  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 5 of 6


§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

       that substantially diminishes the ability of the defendant to
       provide self-care within the environment of a correctional facility
       and from which he or she is not expected to recover.
       U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

       The application note also sets out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the defendant’s age and family circumstances.

U.S.S.G. § 1B1.13, cmt. n.1(B)-(C).

       The Government argues that even if Thomas had exhausted his administrative remedies

with the BOP, he is still not entitled to any relief. The Government is correct that Thomas has

not identified any extraordinary or compelling medical condition or circumstance that would

justify release. Thomas has not pointed to any medical condition from which he suffers, let alone

any medical condition which puts him at increased risk for serious complications or death from

COVID-19. United states v. Davis, 2020 WL 2488574, *3 (C.D. Ill. May 14, 2020). Even

inmates with certain medical conditions are not afforded the relief Thomas seeks. See United

States v. Porter, 2020 WL 2509105 (C.D. Ill May 15, 2020)(asthma); Davis, 2020 WL 2488574

(asthma); United States v. Hayden, 1:07-CR-68-HAB, 202 WL 2079293 (chronic kidney

disease). Clearly, simply being concerned about contracting the virus is insufficient to meet his

burden. See generally United States v. Payne, 2020 WL 2489723 (S.D. In May 13, 2020)(similar



                                                 5
  USDC IN/ND case 1:01-cr-00071-WCL document 103 filed 06/29/20 page 6 of 6


considerations not sufficient in pretrial detention); United States v. Scott, 2020 WL 2508894

(E.D. Wisc May 15, 2020) (rejecting argument that persons in correctional facilities are at greater

risk than those on outside).

       As Thomas has not demonstrated any of the conditions that would qualify him for relief,

his request must be denied.

                                           Conclusion

       On the basis of the foregoing, Attorney Kraus’ motion to withdraw [DE 101] is hereby

GRANTED.

       Further, Thomas’ request for compassionate relief [DE 93] is hereby DENIED.



Entered: June 29, 2020.


                                                        s/ William C. Lee
                                                        William C. Lee, Judge
                                                        United States District Court




                                                 6
